ON MOTION
GAJARSA, Circuit Judge.
ORDER
Morris May moves “for relief, to transfer, to correct a brief or other paper, for a procedural order to docket an appeal or petition for permission to appeal, to proceed in forma pauperis, and to advance a case.” Judge Douglas J. Grothaus and Judge Michael Collins oppose and move to dismiss for lack of jurisdiction. May submits a “joint statement of compliance.” Judge Grothaus and Judge Collins respond, move to strike the “joint statement” because it was submitted unilaterally, and move for sanctions for May’s “intentional attempt to mislead this Honorable court.” May moves “to amend the complaint and respondent” and “to dispense with the appendix.”
On August 23, 2000, the United States District Court for the Southern District of Ohio summarily dismissed Morris May’s pro se action. The district court ruled that it did not have jurisdiction to grant habeas corpus relief relating to May’s 1981 arrest, conviction, and sentence in Kenton County, Kentucky because May was not “in custody” within the meaning of the *812habeas corpus statutes. The district court also ruled that it lacked jurisdiction to provide relief in the form of a writ of error coram nobis or under the All Writs Act. On October 5, 2000, the district court denied May’s motions to alter and to amend judgment, to issue a certificate of appealablity, and to transfer the case to the United States Court of Appeals for the Sixth Circuit. On January 5, 2001, the district court denied May’s second motion to vacate and to transfer. May appealed to this court, no. 01-1240, on January 22, 2001.
On August 23, 2000, the district court also summarily dismissed another action filed by May pro se relating to a 1980 traffic citation issued by the Boone County, Kentucky. The motions filed by May in that case and the rulings of the district court were virtually identical to those relating to the 1981 arrest. May appealed to this court, no. 01-1241, on January 22, 2001.
Our limited jurisdiction does not permit review of the orders issued by the United States District Court. Our review authority over appeals from the United States district courts is limited to cases arising under the patent laws and certain claims against the federal government for money damages not exceeding $10,000. See 28 U.S.C. § 1295. May’s challenges to the district court’s orders denying him habeas and mandamus relief relating to a 1981 conviction in Boone County, Kentucky and a 1980 traffic citation in Boone County, Kentucky do not fall within our limited jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) Judge Grothaus and Judge Collins’s motions to dismiss appeal nos. 01-1240, -1241 are granted.
(2) Judge Grothaus and Judge Collins’s motions to strike May’s “joint statement” are granted.
(3) Judge Grothaus and Judge Collins’s motions for sanctions are denied.
(4) All remaining motions are moot.
(5) Each side shall bear its own costs.